 

 

Case 1:21-cv-00017-JRH-BKE Document 20 Filed 06/02/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA U.S: bd Ti
AUGUSTA DIVISION AUGUSTA

 

, 70 IN — :
LARRY TYNDALL, * 2021 JUN 2 P 3 55
*
Plaintiff, ~ ol ERI Jl. (Wo
* SQ. blot. Ur GA.
i, ¥ CV 121-017
*
COMPANION SECURITY GROUP, 7%
LL, +
*
Defendant. *
ORDER
Before the Court is Defendant Companion Security Group, LLC's
Motion to Consolidate Related Cases. (Doc. 9.) Defendant seeks

to consolidate the present action into Case Number 1:21-cv-16

pursuant to Federal Rule of Civil Procedure 42(a).

I. BACKGROUND
The underlying cases involve a husband, Larry Tyndall, and
wife, Vanessa Tyndall, who bring almost identical amended
complaints, seeking to recover for unpaid work time, unpaid
overtime, liquidated damages, and attorney’s fees and costs under
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203, et. seq.

(Compare Am. Compl., Tyndall v. Companion Sec. Grp., LLC, No. 1:21-

 

cv-17, Doc. 13, with Am. Compl., Tyndall v. Companion Sec. Grp.,

 

LLC, No. 1l:2l-ev=-16, Doc. 16.)

 
 

 

Case 1:21-cv-00017-JRH-BKE Document 20 Filed 06/02/21 Page 2 of 5

Defendant asserts both cases involve common questions of law
and fact, and that consolidation will lower the risk of
inconsistent findings on legal and factual issues as well as reduce
the burdens on both the parties and judicial system by conserving
time and resources. (See Doc. 9.) Plaintiff Larry Tyndall opposes
the consolidation, asserting the cases are not “intertwined”
legally or factually, the same Judges are assigned to both cases
so there is no risk of prejudice or inconsistencies, great burdens
are not expected by the parties through discovery, and “not
everything in marriage has to be done together” so Mr. and Mrs.
Tyndall should be permitted to bring separate lawsuits. (See Doc.

15.)

II. LEGAL STANDARD

Rule 42(a) provides: “If actions before the court involve a
common question of law or fact, the court may: (1) join for hearing
or trial any or all matters at issue in the actions; (2)
consolidate the actions; or (3) issue any other orders to avoid
unnecessary cost or delay.” FrEpD. R. Civ. P. 42(a). “This rule is
a codification of a trial court’s inherent managerial power to
control the disposition of the causes on its docket with economy
of time and effort for itself, for counsel, and for litigants.”

Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (lith

 

Cir. 1985) (internal citation and quotations omitted). In

 
 

 

Case 1:21-cv-00017-JRH-BKE Document 20 Filed 06/02/21 Page 3of5

exercising its discretion under Rule 42(a), the district court
must consider:

Whether the specific risks of prejudice and possible
confusion are overborne by the risk of inconsistent
adjudications of common factual and legal issues, the
burden on parties, witnesses and available judicial
resources posed by multiple lawsuits, the length of time
required to conclude multiple suits as against a single
one, and the relative expense to all concerned of the
Single-trial, multiple-trial alternatives.

Id. at 1495 (quoting Arnold v. E. Air Lines, Inc., 681 F.2d 186,

 

193 (4th Cir. 1982) (alterations adopted)). The Court must also
consider how “the risks of prejudice and confusion that might
attend a consolidated trial can be alleviated by utilizing
cautionary instructions to the jury during the trial and
controlling the manner in which the plaintiffs’ claims (including
the defenses thereto) are submitted to the jury for deliberation.”
Id. Further, “[d]istrict court judges in this circuit have been
urged to make good use of Rule 42(a) in order to expedite the trial
and eliminate unnecessary repetition and confusion.” Young v.
City of Augusta, 59 P.3d 1160, 1169 (11th Cir. 1995) (quotations
omitted and alterations adopted). The decision to consolidate “is
entirely within the discretion of the district court as it seeks
to promote the administration of justice.” Gentry v. Smith, 487

F.2d 571, 581 (5th Cir. 1933).

 
 

 

Case 1:21-cv-00017-JRH-BKE Document 20 Filed 06/02/21 Page 4of5

IIIT. ANALYSIS

The underlying cases involve a husband and wife pursuing
identical claims against Defendant under the FLSA. Aside from Mr.
and Mrs. Tyndall’s different shifts and supervisors, Plaintiff
Larry Tyndall asserts no further differentiating factors between
the two cases. The Court finds that the specific risks of
prejudice and possible confusion are overborne by the risk of
inconsistent adjudications at trial. Further, the Court is
confident that proper cautionary jury instructions can be utilized
to correct any possible awry perceptions Plaintiff Larry Tyndall
raises might be an issue. (See Doc. 15, at 3.)

The Court therefore finds the parties, witnesses, and
judicial system will save time and resources by consolidating these
cases into a single suit. Given this, the benefits of
consolidation far outweigh any prejudice to the parties.

Accordingly, the Court grants Defendant’s motion to consolidate.

IV. CONCLUSION
For the reasons set forth above, the Court DIRECTS the Clerk
of Court to CONSOLIDATE Case Number 1:21-cv-17 into Case Number
1:21-cv-16, CLOSE Case Number 1:21-cv-17, and enter’ the
appropriate judgment of dismissal. All future filings must be
made in case number 1:21-cv-16. In addition, it is ORDERED that

Plaintiffs Larry Tyndall and Vanessa Tyndall file a consolidated

 
 

 

Case 1:21-cv-00017-JRH-BKE Document 20 Filed 06/02/21 Page 5 of 5

amended complaint within FOURTEEN (14) DAYS from the date of this

Order.
+)

    

ORDER ENTERED at Augusta, Georgia, thj day of June,

2021.

 

 
